Case 20-10343-LSS Doc5018 Filed 05/25/21 Page1of2

 

 

May 21, 2021
FILED
2021 MAY 25 AM 8:40
Honorable Judge Laurie Silverstein CLERK
ANKRUPTCY COUR;

824 N. Market St., 6th Floor, Courtroom No. 2 ISB
Wilmington, DE 19801 MISTRICT OF DELAWARF
RE: Boy Scouts of America Chapter 11 Case No. 20-10343

Statement concerning how I was affected by the sexual abuse I suffered in the Cub Scouts

Dear Honorable Judge Silverstein:

I am ome of the sexual abuse survivors with an interest in the BSA proceedings, I filed my proof of
claim prior to last year's deadline.

involved a male volunteer with my Cub Scout pack who lived in the home of our

The proof of rant di not give me the opportunity to describe how I was affected by the abuse I suf-
The details are in my

fered. In trv

proof of claim.

That experience traumatized me in ways I still don't fully understand, and changed the course my

life would have taken that ultimately led to me peo te oats a Of eee eae a= is poe pare
ina a 25-year sentence in prison. I accept responsibility Tor my actions tie put me here, but 1
would nat he right ta not make the connections between the problems I developed in life and what hap-

pened to me in the Cub Scouts when T was seven or eight years old. Somehow that sexual abuse and the
mental and emotional problems it caused me played a part in my sexual deviances later.

What is certain is that I ended up being sexually d many other times in my chilchood, and it all
began with what happened to me in the Cub Scouts. me a year of me dropping out of the scouts I
was being molested and then raped by a much older teenage boy who my family knew. That lasted about
three years because I had no way af avoiding contact with him and he was able to take advantage of my
vulnerabilities. A couple of years into that period I also started to be abused by tuo friends of my
father who I was also unable to avoid. eazmyzbratberazandzizwiazted I don't understand how it
started but it involved me getting drunk and abusing drugs. That in fact was also about the time I
became a full blown alcoholic and addict, though I have now been sober in A.A. since 1992. That abuse

lasted until I was well into my teens.

To say I had self-esteem issues through my childhood and early adult years doesn't even begin to de-
scribe what was was going on inside of me. There were other short duration abusive relationships I
had in my youth where I was taken advantage of by boys or men older than me that I don't have space
to detail here. I also became a sexually active youth with both boys and girls where I was abusive
towards them in ways I don't feel I wold have been had I been able to develop normally in a sexual
way. Nor do I think T would have been so susceptible to being molested and raped so many times or
even at all. But ever since the Cub Scouts I didn't have a chance to develop normally.

Thank you for considering my experience.

cc, ORR Oma) Agent Lolufias fe be attacked te my provf of fain,
L Fred Fhough Lo due doubh fal theq will anake Sure it gets done.
' 5 "

 
Case 20-10343-LSS Doc5018 Filed 05/25/21 Page 2 of 2 |
G / po!

Deo Cyt Cb
Cath yn i ad ary hs ted lath

Merk Tt

  

 

eo
